        Case 5:19-cv-01467-TJM-ATB Document 59 Filed 12/01/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF NEW YORK



JOHN DOE,

        Plaintiff,
vs.                                                          No. 5:19-CV-1467 (TJM/ATB)

SYRACUSE UNIVERSITY, KENT SYVERUD,
individually and as an agent for Syracuse University,
PAMELA PETER, individually and as an agent for
Syracuse University, SHEILA JOHNSON-WILLIS,
individually and as an agent for Syracuse University,
AND BERNERD JACOBSON, individually and as an
agent for Syracuse University,

        Defendants


      STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned attorneys

of record for the parties, that no party hereto is an infant or incompetent, and pursuant to Rule

41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, that this action is hereby dismissed with

prejudice and without costs or fees to any party.

                        [Signatures and endorsement on following page]
      Case 5:19-cv-01467-TJM-ATB Document 59 Filed 12/01/20 Page 2 of 2




By: /s/ Seth J. Zuckerman                     By: /s/ David W. DeBruin

Seth J. Zuckerman (N.D.N.Y. Bar No. 700414)   David W. DeBruin (pro hac vice)
Priya Chaudhry (pro hac vice)                 Ishan K. Bhabha (pro hac vice)
CHAUDHRYLAW PLLC                              Lauren J. Hartz (pro hac vice)
45 West 29th Street, Suite 303                JENNER & BLOCK LLP
New York, NY 10001                            1099 New York Avenue NW, Suite 900
Tel.: (212) 785-5558                          Washington, DC 20001-4412
szuckerman@chaudhrylaw.com                    (202) 639-6015
                                              ddebruin@jenner.com
Attorneys for Plaintiff
                                              Jeremy M. Creelan
                                              JENNER & BLOCK LLP
                                              919 Third Avenue
                                              New York, NY 10022-3908
                                              (212) 891-1678
                                              jcreelan@jenner.com

                                              Attorneys for Defendants


                                              SO ORDERED.




                                              Thomas J. McAvoy
                                              Senior U.S. District Judge

                                              Date:   December 1, 2020
